                          Case 5:21-cv-00465-J Document 14 Filed 07/14/21 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        Ian Rupert                                            )
                                                              )
                                                              )
                                                              )
                                     Plaintiff(s),            )
                                                              )
          v.                                                  )        Case No. 5:21-cv-00465-J
        Credit Control, LLC and LVNV Funding,                 )
        LLC                                                   )
                                                              )
                                                              )
                                     Defendant(s)             )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
         Defendant                  , Credit Control, LLC                                                    .
          (Plaintiff/Defendant)                      (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Cooper M. Walker                           07/14/2021
                                            Signature                                             Date

                                            Cooper M. Walker
                                            Print Name

                                            Malone Frost Martin, PLLC
Criminal Cases Only:                        Firm

       Retained or USA                      8750 North Central Expressway, Suite 1850
                                            Address
       CJA Appointment
                                            Dallas                            TX                    75231
                                            City                             State                Zip Code
       Federal Public Defender
                                            214-346-2630
       Pro Bono                             Telephone

                                            cwalker@mamlaw.com
       CJA Training Panel
                                            Internet E-mail Address




    REVISED 05/14/18
            Case 5:21-cv-00465-J Document 14 Filed 07/14/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on July 14, 2021
        ____                                                      , I electronically transmitted the attached

document to the Clerk of Court using the Electronic Case Filing System for filing. Based on the records

currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing to those

registered participants of the ECF System.




        _____ I hereby certify that on                            , I filed the attached document with the

Clerk of the Court and served the attached document by

on the following, who are not registered participants of the ECF System:




                                                          Cooper M. Walker
                                                       V
                                                       s/ Attorney Name
